Beck, P. J.,
dissenting in part. Being of the opinion that the court did not err in sustaining the demurrer to the fifth paragraph of defendant’s answer, and in effect holding that the plaintiff was not estopped, by his acts and doings recited in this paragraph, from undertaking to set up as against the defendant his right to specific performance of the contract sued on, I feel constrained to dissent from the ruling of the majority in the fourth division of the opinion. It is true that the plaintiff as executor, after qualifying as such, continued in charge of the trust for a little over two years, and performed duties as such executor and expended during the-time that he held the office a large sum of money. But there was no inherent inconsistency in his acts in probating the will and paying out money, if such was necessary for the expenses of the estate, or in paying the debts of Mrs. Gazalene Ellis, and in now, after surrending the estate to a successor *707and accounting for the same, insisting that the title to the property in regard to which- specific performance is asked is his, under the contracts which he sets up. -We recognize the general rule that “any decisive act by a party with knowledge of his rights and of the facts determines his election in the case of inconsistent remedies.” Kennedy v. Manry, 6 Ga. App. 816 (supra). And that, “after the choice of one of two or more inconsistent remedies which he might originally have pursued at his option, to change his base and adopt a course wholly inconsistent with the remedy which he first selected,” will not be permitted. Ib. Also Board of Education v. Day, 128 Ga. 156 (supra). And that a solemn admission in judicio is an estoppel everywhere and forever, has been ruled in numerous cases. This court has said: “As to what is a decisive act which constitutes a conclusive election barring the subsequent prosecution of inconsistent remedies, the authorities are not entirely agreed. It is quite clear that the prosecution of one remedial right to judgment or decree, whether such judgment or decree is for or against the plaintiff, will amount to such an act.” Board of Education v. Day, supra. It is true that a judgment of the court of ordinary was had by the plaintiff, declaring the will he offered for probate to be that of the testator, and that judgment has not been objected to by any one. But the judgment probating the will was not a judgment in which the title to the property devised and bequeated in that will was put in issue. The judgment probating the will establishes the execution of the will by a person competent to make such a will. The plaintiff was named as executor of the will. He was in the line of his duty, as the named executor, in offering it for probate, unless he saw fit to expressly renounce the executorship and decline to probate the will. The probate of the will did not affect the title of any one actually having title to any of the property described in the will. In the ease of McFadden v. Dale, 155 Ga. 256, which was decided on demurrer, it was held: “Where there are three executors qualified under a will, one of them in his individual capacity may, without resigning as executor, sue the other two in equity, as representatives of the estate, to establish an implied trust in his behalf as to an undivided interest in property purchased during the life of the testator with joint funds, title to which was taken in the name of the testator.”
*708From the facts reported in the case of Gaither v. Gaither, 23 Ga. 521, it appears that B. T. Gaither died leaving a will, which was admitted to probate in common form. In that will the wife of the decedent was named as executrix, and she qualified as such, but afterwards obtained a rule nisi against the other legatees named in the will, to show cause why the probate of the will should not be set aside and revoked on the grounds stated, including one of testanientary incapacity, and of undue influence exerted upon the testator. When the case came on for. hearing there was a motion to dismiss the rule, on the ground that the named executrix, having qualified as such and received letters testamentary and proceeding to execute said will, was estopped from calling for a probate of the same in solemn form, and from moving to vacate the former judgment of probate; and that, having participated in the proceedings for probate before the court of ordinary, she could not then vacate that judgment or call for probate in solemn form. This motion to dismiss the rule was refused, and exceptions were taken. Discussing these grounds of the motion, this court said: “There are decisions to the effect that an admission is conclusive upon the person who makes it, if it has been acted on by the party whom it concerns. Many of those decisions are referred to in 1 Green. Ev. §§ 207, 208. The parties whom this admission concerned were the other legatees in the will, viz., the brothers and sisters of the testator. But there is nothing in the evidence going to show that these legatees by themselves or by a guardian had acted upon this admission. There is nothing in the evidence going to show that their situation was, in any respect, different from what it would have been had Mrs. Gaither never qualified as executrix. There are no facts, then, to bring the case within the principle of these decisions. And there is no decision to be found, I think, to the effect that an admission that has not been acted on is conclusive. T must say, too, that I am not prepared to give my assent to these decisions. They seem to me to be calculated to overturn one of the fundamental principles of the common law — the principle that no contract can bind that is without consideration; and to be in conflict with another important principle of the common law — the principle, that estoppels, to bind either party, must bind both parties. See Savage v. Jackson, 19 Ga., 305. We think, then, that this admission was not conclusive *709upon Mrs. Gaither. . . Was the second ground of the motion to dismiss the rule good? In other words, was the executrix, Mrs. Gaither, estopped by the judgment which admitted the will to probate? We think not. The judgment was a judgment, not per testes, and upon the citation of parties, but was a judgment in common form. It was a judgment, therefore, to which the other persons interested in the will, viz., the brothers and sisters of the testator, were not parties, and. therefore, was a judgment which did not estop them. They might still, for example, have set up another will more favorable to themselves, if they could have found such a one. And that which is not an estoppel to the party insisting on it as an estoppel can not be an estoppel to the other party. Estoppel, to be good, must be ‘reciprocal.’ 2 Coke Litt. 352 a.”
I am of the opinion that there were stronger reasons in the Gaither case for holding that Mrs. Gaither was estopped from prosecuting her motion than there are in the present case for holding that the plaintiff can not maintain his suit for specific performance. See also the case of Harris v. Amoskeag Lumber Co., 101 Ga. 641 (29 S. E. 302). “To amount to an estoppel, ‘the admission made in judicio, or other admission, must be one upon which the opposite party has acted, either to his own injury or to the benefit of the person making the admission.’ ” Jordan v. Jenkins, 17 Ga. App. 58. See also Harris v. Woodard, 133 Ga. 104, and Bussey v. Bussey, 157 Ga. 648 (supra). For the reasons that I have stated, and in view of the decisions cited (and others might be cited to the same effect), I am of the opinion that the court did not err in striking the portion of the answer of the defendant which is here under consideration.